Filed 9/27/13 In re L.H. CA4/1
                           NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for publication
or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication or ordered
published for purposes of rule 8.1115.


                         COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                        DIVISION ONE

                                                STATE OF CALIFORNIA

In re L.H., a Person Coming Under the
Juvenile Court Law.
                                                                   D063959
SAN DIEGO COUNTY HEALTH AND
HUMAN SERVICES AGENCY,
                                                                   (Super. Ct. No. J518128)
         Plaintiff and Respondent,

         v.

H.D.,

         Defendant and Appellant.


         APPEAL from a judgment of the Superior Court of San Diego County, Kenneth J.

Medel, Judge. Affirmed.



         Suzanne Davidson, under appointment by the Court of Appeal, for Defendant and

Appellant.

         Thomas E. Montgomery, County Counsel, John E. Philips, Chief Deputy County

Counsel and Dana C. Shoffner, Deputy County Counsel, for Plaintiff and Respondent.

         H.D. (Mother) appeals the judgment terminating her parental rights to her daughter,

L.H. Mother contends that the juvenile court erred in declining to apply the sibling
relationship exception to termination of her parental rights (Welf. & Inst. Code, § 366.26, subd.

(c)(1)(B)(v)).1 We affirm the judgment.

                                        BACKGROUND

       In May 2011, the San Diego County Health and Human Services Agency (the Agency)

filed a dependency petition on behalf of eight-year-old L.H. The petition alleged that her

father, U.H. (Father), had sexually abused her, and that Mother had been aware of the abuse

and had failed to protect L.H.

       L.H. was initially detained at Polinsky Children's Center (Polinsky) with her one-and-

one-half-year-old sister, Leslie H.2 Later, the girls were detained with a nonrelative extended

family member. In July 2011, the court entered a true finding on the dependency petition,

ordered L.H. placed in foster care and ordered reunification services for Mother. The girls

were returned to Polinsky for a couple of days before being moved to a foster home. The girls

lived together until September 2012, when the foster parents said that they could no longer care

for Leslie due to her severe tantrums. Leslie was moved to a new foster home.

       Father was convicted of two counts of sexual intercourse with a child 10 years or

younger (Pen. Code, § 288.7, subd. (a)) and was sentenced to consecutive prison terms of 50

years to life. L.H. testified at his criminal proceedings. Mother pled guilty to misdemeanor

child endangerment (Pen. Code, § 273a, subd. (a)) and was placed on three years' probation. In




1      Further statutory references are to the Welfare and Institutions Code unless otherwise
specified.

2      Leslie is not a subject of this appeal. We refer to L.H. and Leslie together as the girls.
                                                2
March 2012, L.H. refused to visit Mother and there were no further visits. In June, the

criminal court issued protective orders prohibiting Mother and Father from contacting L.H.

       At the combined 12- and 18-month review hearing in December 2012, the court

terminated Mother's services and set a section 366.26 hearing. In May 2013, the court

terminated parental rights.

                                         DISCUSSION

       If a dependent child is adoptable,3 the court must terminate parental rights at the section

366.26 hearing unless the parent proves the existence of a statutory exception. (§ 366.26, subd.

(c)(1).) Section 366.26, subdivision (c)(1)(B)(v) provides an exception to the termination of

parental rights when there would be a substantial interference with the child's sibling

relationship and the severance of the relationship would be so detrimental to the child as to

outweigh the benefits of adoption. (In re L.Y.L. (2002) 101 Cal.App.4th 942, 951-953.) The

juvenile court must "balance the beneficial interest of the child in maintaining the sibling

relationship, which might leave the child in a tenuous guardianship or foster home placement,

against the sense of security and belonging adoption and a new home would confer." (Id. at

p. 951, citing In re Autumn H. (1994) 27 Cal.App.4th 567, 575.) Factors to be considered

include whether the children were raised in the same home; whether they shared significant

common experiences or have existing close and strong bonds; and whether ongoing contact is

in the child's best interests, including his or her long-term emotional interests, as compared to

the benefits of adoption. (§ 366.26, subd. (c)(1)(B)(v).)




3      Mother does not challenge the adoptability finding.
                                              3
       There is substantial evidence to support the court's finding that the girls' relationship

was not so close that severing the bond would be detrimental to L.H.4 (In re L.Y.L., supra, 101

Cal.App.4th at pp. 947, 952.) In August 2009, when Leslie was born in San Diego, L.H. was

six and one-half years old and was living with extended family members in a foreign country.

Later that year, L.H. returned to the United States. The girls lived together in the family home

until their detention less than two years later. They also lived together for one year four

months while this case was pending. Leslie was moved to a different foster home seven and

one-half months before the hearing, but the girls saw each other frequently. The two foster

families were related, lived near each other and spent a great deal of time together. Leslie's

foster parents wished to adopt her, but her section 366.26 hearing had not taken place at the

time of the hearing at issue in this appeal.

       L.H.'s foster mother said that there was "a strong connection" between 10-year-old L.H.

and three-and-one-half-year-old Leslie. The court-appointed special advocate (CASA)

believed that the girls were "very close" and that "it would be detrimental for [L.H.] if Leslie

[were] moved to a new family and she was not able to maintain a close relationship with

Leslie . . . ." The CASA also noted that L.H. had "a very strong attachment to the foster

mother" and recommended that L.H. remain in the foster home and that parental rights be

terminated, with a permanent plan of adoption. The social worker characterized the sibling

bond as "ambivalent" but "improving" in that the girls enjoyed each other's company, were

starting to have overnight visits and talked about each other more frequently than they had

4      The court did not make a finding regarding whether termination of parental rights would
substantially interfere with the girls' relationship, and we need not address that issue in view of
the court's finding that severing the relationship between the girls would not be detrimental to
L.H.
                                                   4
earlier in the case. The social worker testified that "there [was] no bond that would outweigh

the benefits of adoption."

       At the time of the hearing, L.H. had lived with the foster parents for one year nine

months. She was thriving in their care and felt safe with them. L.H. was securely bonded with

the foster parents and called them "mom" and "dad." The foster parents were committed to

adopting L.H. The social worker recommended a permanent plan of adoption even if it meant

an end to sibling contact, noting that L.H. had been severely traumatized by abuse and that it

was in her best interests to stay in a home where she felt safe and protected.

                                         DISPOSITION

       The judgment is affirmed.



                                                                                     AARON, J.

WE CONCUR:



BENKE, Acting P. J.



HUFFMAN, J.




                                                5